Citation Nr: 1019963	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  02-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
RO in Indianapolis, Indiana, which continued the 30 percent 
disability rating for PTSD. 

In November 2002, the Veteran testified at an RO hearing 
before a decision review officer.  A transcript of the 
hearing has been associated with the claims file. 

In March 2003, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 Memorandum Decision, the Court held that VA 
had failed to satisfy the duty to notify under the Veteran's 
Claims Assistance Act of 2000 (VCAA).  It therefore vacated 
and remanded the Board's March 2003 decision for 
readjudication.  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in May 2008.  

In August 2008, the Board remanded this case for further 
development pursuant to the Court's Order in its March 2005 
decision.  Specifically, the Board instructed the agency of 
original jurisdiction (AOJ) to send the Veteran a notice 
letter compliant with the VCAA and the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) 
and Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The 
AOJ was also instructed to schedule the Veteran for a hearing 
before a Veterans Law Judge.  Accordingly, a VCAA notice 
letter was sent to the Veteran in October 2008 and the 
Veteran testified at a Board hearing before a Veterans Law 
Judge in April 2009, a transcript of which has been 
associated with the claims file.  The Board finds that there 
has been full compliance with its August 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with its remand 
instructions, and imposes upon VA a concomitant duty to 
insure compliance with the terms of the remand); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that 
only substantial rather than strict compliance with the 
Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In June 2009, the Board remanded this claim for further 
development.  Specifically, the Board instructed the AOJ to 
send the Veteran, through his attorney, a letter requesting 
that he identify any relevant recent medical evidence 
pertaining to his service-connected PTSD.  The AOJ was then 
to take appropriate steps to secure current VA treatment 
records and any relevant medical records identified by the 
Veteran and associate them with the claims file.  The Veteran 
was sent such a letter in June 2009 and his then most recent 
VA medical records were associated with the claims file.  The 
AOJ was also instructed to schedule the Veteran for a VA 
examination to determine the severity of his PTSD and, after 
the above development was completed, to readjudicate the 
Veteran's claim.  Accordingly, the Veteran was afforded a VA 
examination in July 2009 and the AOJ readjudicated this claim 
and issued a supplemental statement of the case (SSOC) in 
March 2010.  The Board finds that the Board's remand 
directives in its June 2009 opinion have been complied with 
in full.  See Stegall and D'Aries, both supra.  

As noted above, in April 2009 the Veteran testified at a 
hearing at the Indianapolis RO before a Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the claims file.  The VLJ who holds a hearing is required to 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2009).  Unfortunately, the VLJ who 
conducted the April 2009 hearing is no longer employed at the 
Board.  An April 2010 letter notified the Veteran of this 
fact and offered him an opportunity to testify at another 
hearing.  In an April 2010 response to this letter, the 
Veteran indicated that he did not desire another hearing and 
that the Board should consider this claim based on the 
evidence of record.  Accordingly, the Board may proceed with 
appellate review at this time.

The Board notes that the Veteran submitted additional 
evidence after the March 2010 SSOC was issued in the form of 
his tax records and printouts from a website. The Veteran 
waived initial consideration of this evidence by the agency 
of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304(c) (2009) (providing that any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).  The Board may 
proceed with appellate review. 

FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment due to no more than moderate symptoms. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, and 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

As discussed above, the Court held in the March 2005 
Memorandum Decision that the notice provided to the Veteran 
prior to initial adjudication of this claim did not satisfy 
the VCAA.  Pursuant to the Court's order and the Board's 
remand directives, a letter was sent to the Veteran in 
October 2008 which informed him that in order to support his 
claim, the evidence must show that his disability had gotten 
worse.  It also notified the Veteran that a disability rating 
from 0 to as much as 100 percent is assigned by using a 
schedule for evaluating disabilities, and that VA considers 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact upon employment 
and daily life.  Further, the letter provided examples of the 
types of evidence the Veteran could submit in support of his 
claim and notified the Veteran of his and VA's respective 
responsibilities for obtaining such evidence.  Finally, the 
letter provided the rating criteria for evaluating mental 
disorders.  Although the October 2008 letter was not sent 
prior to initial adjudication of the Veteran's claim, the 
Veteran has had well over a year to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a supplemental statement of the case (SSOC) 
issued in February 2009 and March 2010.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Indeed, 
additional evidence has been associated with the claims file 
since the October 2008 letter was sent, including a January 
2009 statement from the Veteran's spouse, VA treatment 
records, the Veteran's tax records, and printouts from a 
website, as well as the Veteran's testimony at the April 2009 
Board hearing and the July 2009 VA examination report.  The 
Board concludes that the duty to notify has been satisfied. 

The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed. Cir.).  Any error related to these notice 
elements is harmless.  Nevertheless, the Board finds that the 
requirements of Vazquez-Flores were satisfied in the October 
2008 letter.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations 
in December 2001 and July 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for rating purposes, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file as well as a thorough examination of 
the Veteran, and provide a complete rationale for the 
opinions stated.   

In an April 2010 Brief, the Veteran's representative stated 
that the July 2009 VA examiner "went to great lengths to 
discredit the effect [the Veteran's] symptoms have on his 
functioning."  As an example, the representative referred to 
the examiner's statement that the Veteran asserted that "he 
did not retire, but quit his job in anger at a precipitating 
incident where he threw a telephone through a window."  The 
examiner pointed out that the Veteran retired from his job 
more than 5 years "after what he characterized during the 
present interview as the provoking conflict."  The Board 
agrees that the Veteran had never suggested that this 
incident in particular led to his retirement but was simply 
relating it as an example of his interpersonal difficulties 
at work.  Nevertheless, the examiner's main point was to 
emphasize that he did not find that the Veteran quit his job 
as a result of interpersonal difficulties but rather that he 
simply retired after a long career.  While the examiner did 
mischaracterize the Veteran's account, he did so in making a 
finding that had nothing to do with the Veteran's credibility 
but instead was based on the fact that the Veteran retired 
about 5 years after the incident described above, which is 
consistent with the evidence of record and not disputed by 
the Veteran.  The Board also notes that the Veteran's account 
of throwing a phone at work was related in response to the 
examiner's question as to whether there was an incident in 
particular which provoked him to retire.  Thus, the examiner 
seems to have simply misunderstood that the Veteran was only 
relating this incident as an example of his problems at work.  
In other words, there is no indication that the examiner was 
deliberately misconstruing the Veteran's statements or was 
otherwise biased toward the Veteran.  Thus, the Board does 
not find that the examiner's opinion is inadequate based on 
this mischaracterization.  

The Veteran's representative also points out that the 
examiner's finding that other sources of income received by 
the Veteran "probably played a large role in his decision" 
to stop working was, in the representative's words, "pure 
conjecture."  The Board agrees that this assumption is not a 
clinical finding.  Again, however, the focus of the 
examiner's discussion was that the Veteran had not left his 
job due to his PTSD symptoms but rather that he simply chose 
to retire.  While the examiner's statement that the Veteran's 
other sources of income may have facilitated an early 
retirement and thus played a large role in this decision is a 
matter of conjecture, it does not change the fact that, 
regardless of the Veteran's reasons for retiring, the 
examiner did not find that the Veteran's ability to continue 
working was significantly compromised by his PTSD symptoms.  
The Board finds that the examiner adequately addressed the 
issue of whether the Veteran's PTSD symptoms interfered with 
his ability to work and there is no indication that the 
examiner was biased toward the Veteran simply because he made 
what the Board finds is a reasonable assumption. 

Finally, the Veteran's representative states that the 
examiner put too much emphasis on the fact that the Veteran 
had started a new business in finding that the Veteran's PTSD 
was not a significant factor in his decision to retire.  The 
Board agrees that, as the representative argues, the 
Veteran's venture into being a distributor of a juice drink 
was unsuccessful.  In this regard, the representative 
submitted printouts from a website in support of his 
contention that the Veteran was not building a business but 
was essentially a victim of a marketing scheme.  The 
Veteran's tax returns reflect that he sustained losses from 
this business.  However, the fact that the Veteran was 
unsuccessful in this endeavor does not show that he is unable 
to work due to his PTSD symptoms.  The examiner's main point 
was that based on an examination of the Veteran and a review 
of the claims file, he did not find that the Veteran's PTSD 
caused him to retire.  In sum, the Board finds that this 
examination is adequate upon which to base a decision as 
there is no indication that the examiner was biased or that 
his core findings are inconsistent with the evidence of 
record. 

The Veteran has not argued and there is no objective evidence 
showing that there has been a material change in the severity 
of the Veteran's PTSD since he was last examined in July 2009  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent for his PTSD.  At the April 2009 Board 
hearing and in an April 2010 Brief, the Veteran's 
representative stated that a rating of 70 percent would 
satisfy this appeal.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms 
enumerated after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

38 C.F.R. § 4.130, Diagnostic Code 9411.  

As the Veteran's representative has made it clear that a 70 
percent disability rating would satisfy this appeal, the 
Board will not discuss the criteria for a 100 percent 
disability rating.  The Board notes that the evidence 
considered in determining the level of impairment under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including (if applicable) 
those identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See Mauerhan, supra.  Within the DSM-IV, 
Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  An examiner's classification of the level of 
psychiatric impairment by a GAF score is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95 (March 31, 1995).  

According to DSM-IV, a score of 61 to 70 represents "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  A score of 51 to 60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A score 
of 41 to 50 represents "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 31 to 40 represents "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obsure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work)."  Id.

The Board now turns to a discussion of the relevant evidence 
of record.  A June 2000 VA examination reflects that the 
Veteran reported significant trouble sleeping, stating that 
on average he got 3 to 4 hours of sleep each night.  He also 
noted that his temper was very short and his energy was low 
because of trouble sleeping.  He further reported constant 
nightmares and was bothered by loud noise, including gun 
fire, firecrackers, and the backfiring of cars.  With regard 
to his social functioning, the Veteran stated that he was 
often in an aggressive mood which got him in trouble and 
prevented him from being promoted at work.  On examination, 
the Veteran's mood was "indifferent and frustrated."  His 
thought process was logical and coherent.  He did not have 
hallucinations, suicidal, or homicidal ideation.  His 
concentration and memory were intact.  His insight was sound 
and his judgment was fair.  He was diagnosed with PTSD and 
dysthymic disorder and assigned a GAF score of 70, indicating 
that he had some mild symptoms or some difficulty in social, 
occupational, or school functioning.  See id.  The examiner 
characterized the Veteran's PTSD as mild to moderate in 
nature. 

A November 2001 affidavit by a witness reflects that the 
Veteran was speaking on the phone at work when, in order to 
bother the Veteran, another employee started tapping on the 
window.   The Veteran became infuriated and threw the 
telephone through the window and "stormed out of" the 
office.  The witness stated that he had never seen the 
Veteran behave this way before, although he had previously 
seen the Veteran upset. 

At the December 2001 VA examination, the Veteran reported 
difficulties sleeping and conflicts at work.  He also 
described tension with one of his neighbors.  Further, the 
Veteran reported tension with his wife and had twice filed 
for divorce during the year of this examination.  Although 
the Veteran was living at home at the time of the 
examination, a divorce action was pending.  It was noted that 
the Veteran and his wife had been married for 29 years.  The 
Veteran indicated that his relationship with his two children 
from his current marriage was "so-so."  

The Veteran stated that he had worked for the same company 
for more than 36 years and that he could retire at any time, 
but did not have any inclination to leave his job.  When 
asked whether the Veteran missed time from work due to his 
PTSD, he stated that "[s]ometimes just to get away" he 
would take a vacation day.

The Veteran also reported markedly diminished interest in 
significant activities.  The Veteran stated that he met with 
other veterans about once or twice a month and maintained 
contact with service members he knew in Vietnam.  Otherwise, 
he preferred being alone.  His main recreational activity was 
fishing.

The Veteran's symptoms included hypervigilance, startle 
response, numbing, disillusionment, and demoralization.  

On examination, the Veteran's thought process and 
communication were unimpaired.   He had a restricted range of 
affect.  He did not exhibit inappropriate behavior.  He 
denied suicidal ideation.  He did mention assault ideations 
and stated that he required considerable self restraint to 
keep himself from acting upon them.  However, the examiner 
found that the Veteran's history of self-restraint suggested 
that he was not a homicide risk.  The examiner noted no 
difficulties with hygiene or other activities of daily 
living.  The Veteran's short- and long-term memory were 
normal.  His concentration was adequate.  He did not exhibit 
obsessive or ritualistic behavior.  He did not report or 
display panic.  The examiner also noted that the Veteran 
described one instance of impaired impulse control, namely 
the incident in which he threw a phone through a window.  The 
examiner found that in other situations the Veteran was able 
to act with restraint.

The examiner diagnosed the Veteran with chronic PTSD of mild 
to moderate severity and assigned a GAF score of 60, which 
reflects this characterization.  See DSM-IV.  The examiner 
summarized that the Veteran's PTSD was manifested in the 
hostility he displayed toward fellow workers and the "low-
grade" hostility between the Veteran and his wife.  The 
examiner also noted that the Veteran managed to remain fully 
employed ever since his return from Vietnam despite his PTSD 
symptoms.  The examiner observed that the Veteran's own 
prognosis for improvement was grim, but the examiner did not 
state whether he agreed with this prognosis. 

At the November 2002 RO hearing, the Veteran testified that 
he felt anger toward younger employees.  The Veteran stated 
that therefore he was unable to advance to a higher position 
because he did not feel he would be able to control his anger 
with those he would be in charge of supervising. 

A July 2007 VA treatment record reflects that the Veteran had 
recently retired and was adjusting well to retirement.  
However, it was noted that there appeared to be some 
exacerbation in his anxiety.  He continued to have a strained 
relationship with his wife and youngest daughter.  

A January 2009 statement by the Veteran's wife reflects that 
she had been married to the Veteran for 37 "rocky years."  
She stated that the Veteran was emotionally detached from the 
world and had extreme difficulty expressing emotions.  She 
related that the Veteran had a quick temper and would explode 
over the smallest things.  She further stated that the 
Veteran spent his days in bed. 

An April 2009 VA treatment record reflects that the Veteran 
reported fleeting suicidal ideation.  However, he had no 
apparent intent or plan to commit suicide. 

At the April 2009 Board hearing, the Veteran testified that 
he had worked for the same company for 40 years and retired 
in 2007.  The Veteran stated that he retired because his PTSD 
symptoms were getting worse and if he stayed with the company 
he would hurt someone.  The Veteran also felt it was a 
mistake to leave his job one month before turning 65 years 
old. 

At the July 2009 VA examination, the Veteran gave a history 
of his symptoms and occupational and social functioning 
similar to that described above.  With respect to his 
occupational and social functioning, the Veteran stated that 
he had not retired from his job, but rather quit out of fear 
that he would hurt someone if he remained employed there.  
The Veteran stated that his new business selling a juice 
drink was not going well and that he had taken a loss on the 
business.  He continued to be able to perform routine 
responsibilities of self care.  The only personal 
relationships he valued outside the home were those with 
other Vietnam veterans.  His only recreation was 
participation in Vietnam veteran reunions.  

On examination, no significant abnormalities were noted in 
the Veteran's thought process or communication.  The examiner 
found that the Veteran's concentration and short- and long-
term memory were unimpaired.  The examiner felt that the 
Veteran's performance on cognitive tests, which showed some 
abnormalities, was not consistent with the cognitive 
functioning he displayed in general during the examination, 
and thus not reliable.  The Veteran denied any periods of 
violence in the past seven and a half years.  He did admit to 
assaultive ideations "all the time," but did not report an 
intent or plan to commit homicide.  He also denied any 
history of suicide attempts but stated that sometimes he felt 
like committing suicide.  The examiner diagnosed the Veteran 
with chronic PTSD which was mild to moderate in nature and 
assigned a GAF score of 60 reflecting this mild-to-moderate 
characterization.  See DSM-IV.  The examiner stated that the 
score of 60 reflects the Veteran's moderate difficulty in 
getting along with his wife but maintaining a marriage for 36 
years, and the mixture of feelings he had about retiring and 
then wishing that he had not done so.  

In summary, the examiner stated that the Veteran was able to 
maintain employment for almost 37 years after he was 
discharged from the military, which was not suggestive of an 
illness that kept him from working.  The examiner also noted 
that the Veteran had reported being enthusiastic about 
starting a new business and adjusting well to his retirement, 
which did not support a finding that the Veteran's PTSD 
caused him to leave his job. 

In an April 2010 statement, the Veteran asserted that he gave 
up thousands of dollars in Social Security benefits because 
he left work before his full retirement age.  He stated that 
he could not afford to retire, but was unable to take the 
stress of "dealing with people" at work for another day.  

As noted above, the Veteran does not seek entitlement to a 
100 percent disability rating for his service-connected PTSD.  
Accordingly, the Board will not address the criteria for a 
100 percent disability rating.  

The Board finds that the Veteran's PTSD does not meet the 
criteria for a 70 percent disability rating.  The VA 
examinations and other evidence of record do not show that 
the Veteran has obsessional rituals which interfere with 
routine activities; that his speech is intermittently 
illogical, obscure, or irrelevant; that he has near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; that 
he has spatial disorientation; or that he neglects his 
personal appearance and hygiene.  

The Veteran did report one instance of impaired impulse 
control in 2001 in which he threw a phone through a window at 
a co-worker who was repeatedly tapping on the window in order 
to bother the Veteran.  Notably, this is the only incident 
reflective of impaired impulsive control that the Veteran has 
related.  The Veteran has not mentioned any other times when 
he exhibited similar behavior, and stated at the July 2009 VA 
examination that he had not been violent in the seven and a 
half years since that instance.  That the Veteran once acted 
in this manner is not sufficient for the Board to find that 
the Veteran generally has impaired impulse control such as to 
warrant a 70 percent disability rating.  

While the Veteran has reported thoughts of suicide and of 
hurting others, they do not rise to the level of warranting a 
70 percent disability rating, as there is no medical or other 
evidence that such thoughts represented a serious risk either 
to the Veteran or to others. 

The Veteran has also consistently reported great 
interpersonal difficulties at work, stating that they 
eventually caused him to leave his job.  However, the Board 
finds it significant that the Veteran managed to remain 
employed for 37 years after his discharge from the military 
until his retirement in 2007.  The Veteran has not cited any 
instances in which his ability to work and carry out the 
duties of his job were compromised.  At most, he occasionally 
took a vacation day off in order to "get away."  Notably, 
apart from the incident involving throwing a phone at work, 
and reported conflict with another co-worker that did not 
involve any physical or verbal violence on the part of the 
Veteran, he has not described any interactions at work which 
would reflect that he was unable to cope with his anger or 
appropriately handle interpersonal relations with other 
employees. There is also no evidence of any disciplinary 
actions against the Veteran at work.  Thus, the Board does 
not find that the Veteran's PTSD resulted in his retirement.  
Rather, the Board finds that the Veteran had been eligible 
for retirement for a number of years, as he reported at the 
December 2001 VA examination, and finally decided to take 
advantage of this eligibility.  That the Veteran chose to 
retire after a long career does not constitute evidence that 
his ability to work was compromised due to his PTSD.  

The Board has considered the Veteran's April 2010 statement 
that he "quit" his job before his full retirement age, 
resulting in the loss of thousands of dollars in Social 
Security benefits, and that he did so because he was afraid 
he would hurt someone.  However, the December 2001 VA 
examination indicates that the Veteran had been eligible to 
retire for a number of years.  Even if the Veteran chose an 
early retirement because of tension with co-workers, the 
Board finds that, given the Veteran's eligibility to retire, 
this decision does not reflect occupational impairment such 
as to warrant a 70 percent disability rating.  

The Veteran has also reported tension with his spouse and 
daughters.  Indeed, the Veteran and his spouse have separated 
several times and have sometimes initiated divorce 
proceedings, although these have not been carried through.  
While the Board considers the extent of social impairment in 
evaluating the level of disability from a mental disorder, 
the Board cannot assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).  The 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Although 
the Veteran has had interpersonal difficulties at work and 
with his immediate family, this fact alone does not warrant a 
70 percent disability rating. 

Importantly, a 70 percent disability requires deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  While the evidence shows that the Veteran 
has experienced challenges with respect to his family 
relations and mood, the Board finds that the Veteran does not 
have deficiencies with respect to work, as discussed above, 
or deficiencies in judgment or thinking.  While the July 2010 
examiner noted some abnormalities in the Veteran's responses 
to cognitive testing, the examiner found that these were not 
consistent with his overall level of cognitive functioning 
displayed during the examination and concluded that the 
Veteran did not have any impairment in his concentration, 
memory, or thought-processes.  Thus, the evidence does not 
show that the Veteran has deficiencies in most areas.  

Finally, the GAF scores of 60 assigned in the December 2001 
and July 2009 VA examinations, indicating that the Veteran's 
PTSD was mild to moderate in nature, further weighs against a 
70 percent disability rating.  Accordingly, a 70 percent 
disability rating is not warranted. 

The Veteran's PTSD also does not warrant a 50 percent 
disability rating.  There is no evidence that the Veteran has 
flattened affect.  At worst his affect has occasionally been 
described as restricted or blunted, but is also often 
described as congruent.  That the Veteran's affect is 
restricted or blunted does not, by itself, warrant a 50 
percent disability rating, especially given the fact that, as 
discussed below, the Board does not find that the Veteran has 
reduced reliability or productivity sufficient to warrant a 
50 percent disability rating.  There is also no evidence that 
the Veteran has circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as retention of only highly 
learned material or forgetting to complete tasks; impaired 
judgment; or impaired abstract thinking.  

The Board finds that the Veteran does have disturbances of 
motivation and mood, including numbing, disillusionment, 
demoralization, depression, and anger.  However, there is no 
evidence that the Veteran exhibits reduced reliability and 
productivity due to his PTSD symptoms, including his 
disturbances of motivation and mood.  Rather, the evidence 
shows that the Veteran retired after a long career.  As 
discussed above, the Board finds that the Veteran did not 
retire due to his PTSD symptoms.  The Veteran also stated 
that he could not take advantage of promotion opportunities 
when he was employed due to his interpersonal difficulties.  
However, the fact that the Veteran turned down chances to 
advance because he was concerned about his interactions with 
those he would be in charge of supervising does not reflect 
reduced reliability and productivity.  

The Board has also considered the Veteran's exhaustion from 
lack of sleep.  The Veteran's wife stated that the Veteran 
spends most of his days in bed because he cannot sleep at 
night.  However, the Veteran denied napping at the July 2009 
VA examination, and there is no evidence showing that the 
Veteran stays in bed due to his PTSD symptoms.  The fact that 
the Veteran has trouble sleeping due to his PTSD, which in 
turn may lead to exhaustion and decreased activity, is too 
tenuous to find that the Veteran's PTSD, as opposed to other 
factors such as the fact that the Veteran is now retired, has 
resulted in reduced reliability and productivity.  In this 
regard, the Veteran has consistently reported difficulties 
sleeping for many years, and yet was able to continue his 
employment despite such difficulties.  The Veteran has never 
stated, and the evidence does not show, that he had 
occupational impairment due to lack of sleep.  The Veteran 
did state that he was irritable and short-tempered at work.  
However, there is no indication that such irritability 
resulted in reduced reliability or productivity while he was 
employed.  

Finally, while the Veteran has had some difficulty in 
establishing and maintaining effective work and social 
relationships, he has managed to remain married for nearly 40 
years, and recently retired after about 37 years of working 
for the same company.  Thus, the Veteran's difficulties in 
social relations are not severe enough to warrant a 50 
percent disability rating, as the Veteran has been able to 
maintain a relationship with his wife and to remain employed 
despite such difficulties, only recently retiring because of 
eligibility.  Moreover, as discussed above, the Board cannot 
assign a rating on the basis of social impairment alone.  
38 C.F.R. § 4.126(b).  Thus, the Board finds that the 
preponderance of the evidence weighs against a 50 percent 
disability rating. 

While the Veteran's PTSD may have increased in severity since 
the June 2000 VA examination was conducted, the Board finds 
that the severity of the Veteran's PTSD during the pendency 
of this claim still most closely approximates the criteria 
for a 30 percent disability rating.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  See 38 C.F.R. § 4.130.  
The Veteran's depressed mood, anxiety, and chronic sleep 
impairment reflect these criteria.  The Board finds that this 
evaluation adequately reflects the clinically established 
level of impairment due to PTSD.

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his claim for 
an increase.  Therefore, no staged ratings are appropriate.  
See Hart, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral for extraschedular 
consideration is not warranted.  His reported symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his PTSD and the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  

As discussed above, the Board finds that the Veteran's PTSD 
has not caused marked interference with employment.  Rather, 
the Board finds that the Veteran chose to retire after a long 
career because he was eligible to do so.  That the Veteran's 
PTSD might limit his ability to work in certain capacities is 
contemplated by the rating criteria, which is designed to 
compensate for the average impairment of earning capacity due 
to a particular disability.  See VAOPGCPREC 6-96.  The fact 
that circumstances specific to a particular veteran may cause 
the effects of a service-connected disability to be more 
profound in that veteran's case does not ordinarily provide a 
basis for extraschedular consideration.  Id.  Rather, the 
impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and 
does not show frequent periods of hospitalization or other 
unusual circumstances sufficient to warrant extraschedular 
consideration.  Consequently, the Board finds that the 
available schedular evaluations are adequate to rate this 
disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a disability rating in excess of 30 percent for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. at 55. 
 

ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied. 
 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


